IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT


                                          No. 96-60375
                                       (Summary Calendar)



MAURICE H. SOCHIA
and
BEATRICE M. SOCHIA,
                                                                             Petitioners-Appellants,

                                               versus

COMMISSIONER OF INTERNAL REVENUE,
                                                                             Respondent-Appellee.


                                   Appeal from the Decision of
                                   the United States Tax Court
                                           (26675-93)


                                 April 18, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       Maurice H. Sochia and Beatrice M. Sochia (the “Sochias”) appeal the decision of the Tax

Court dismissing their action and affirming the Commissioner’s determination of a tax deficiency and

additions thereto for the taxable years 1990 and 1991. The Sochias also seek review of the Tax

Court’s imposition of a $4,000 penalty as sanctions under Internal Revenue Code section 6673.

       We have reviewed the record and briefs and we affirm the Tax Court.



       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
       By separate motion, the Commissioner seeks sanctions against the Sochias pursuant to

FEDERAL RULES OF APPELLATE PROCEDURE 38(a) for their having filed a frivolous appeal. The

Commissioner points out that the Sochias instituted this case after we recently rejected identical tax

protester claims in another case involving them and imposed sanctions for frivolous appeal. See

Sochia v. Commissioner of Internal Revenue, 23 F.3d 941 (5th Cir. 1994). The Sochias respond to

the Commissioner’s motion for sanctions by reiterating their frivolous contentions regarding the

merits. Because of the frivolous arguments advanced by the Sochias in this appeal and their failure

to heed our previous caution, we find that sanctions are warranted. Accordingly, we impose

sanctions upon Maurice H. Sochia and Beatrice M. Sochia in the amount of $2,000 payable to the

Treasury of the United States..

       The judgment appealed is AFFIRMED, SANCTIONS IMPOSED.




                                                  2